TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00423-CR
NO. 03-06-00424-CR

NO. 03-06-00425-CR



Charles Sparks, Appellant

v.

 
The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NOS. D-1-DC-05-904027, D-1-DC-05-904031 & D-1-DC-05-904032

HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for extension of time to file brief is granted.  Appellant's counsel,
Mr. Walter C. Prentice, is ordered to tender a brief in this cause no later than February 12, 2007.
It is ordered January 24, 2007. 

Before Justices Patterson, Pemberton and Waldrop
Do Not Publish